DETAILED ACTION
This Office Action is in response to Applicant’s proposed amendment and response after FINAL filed 15 January 2021. 
Applicant’s request for entry into AFCP 2.0 is acknowledged, but would not overcome all of the rejections in the most recent final Office Action. Furthermore, it raises a new issue. See attached interview summary for further details.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s proposed amendment adding new limitations in the proposed amended claim 1, the independent claim(s), presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search and new rejections.
	Therefore, the proposed amendment After Final will not be entered.  

12.					Rejections Maintained
Applicant's arguments filed 15 January 2021, with respect to the following rejections have been fully considered:
the rejection of claims 1-20 under 35 U.S.C. §103(a) as being unpatentable over Fitzgerald et al. in view of Schmitt et al.; 
the rejection of claims 1-20 under 35 U.S.C. §103(a) as being unpatentable over Fitzgerald et al. and Schmitt et al., and further in view of Bar-Yoseph et al.;
the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/062,968;
the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 16 of copending Application No. 16/321,279 in view of Fitzgerald and Schmitt et al.;

Applicant’s arguments are directed towards the newly submitted amendment filed 15 January 2021, specifically towards the newly recited “who was born vaginally and has”.  As stated above, the new limitations in the proposed amended claim 1, the independent claim, presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search and new rejections.
A preliminary search of the newly added limitation yielded the following article: Carey et al. (American Journal of Obstetrics and Gynecology, 2005, vol. 192, pp. 1341-7, cited in PTO-892). It seems that the ordinary artisan would have known before the effective filing date that women having a high amount of E. coli or K. pneumoniae in the vaginal tract were at an increased risk for preterm birth. Carey et al. expressly teach “an increase in E. coli or K. pneumoniae in the vagina is an independent risk factor for preterm birth. Changes in the vaginal flora may explain the increased risk of preterm birth seen with vaginal clindamycin or oral metronidazole therapy” (abstract). Applicant is also respectfully requested to review the abstract of Jeong et al. (The Journal of Maternal-Fetal & Neonatal Medicine, 2015, published online November 2014, vol. 16, pp. 1923-1928, cited in PTO-892).
It would therefore follow that an infant born to a mother having these bacteria would also be inoculated with them in their gastrointestinal tract, and in need of the treatment described by Fitzgerald et al., with a reasonable expectation of success in view of the teachings by Schmitt et al.

Because the proposed amendment after Final has not been entered, the rejections of pending claims 1-20 are hereby maintained.  

	The rejections of record in the Final Office Action dated 17 November 2020 are maintained, as indicated above, in the view of the proposed amendment After Final not entered and in view of Applicant’s arguments not persuasive to overcome all rejections of record.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623